DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 12/27/2021 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other applicant remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 12, 13 are cancelled in the application herein. 
Regarding claim[s] 11, 12, under the anticipatory rejections, applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 102
Regarding claim(s) 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Leow [US PAT # 9894085], applicant’s incorporation of the allowable subject matter of claim[s] 13 and intermediary claim[s] 12, into base claim 11, has been considered, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 11, 14 – 17 are allowed, but are renumbered as 1 – 15. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The yielded prior arts do not teach that claimed invention, but are in the general realm of applicant’s endeavor:
Mahaffey et al. [US PGPUB # 2014/0189808], who generally does teach authenticating a user of a client computer making a request to a server computer providing access to a network resource through an authentication platform that issues a challenge in response to the request requiring authentication of the user identity through a reply from the client computer, determining one or more items of context information related to at least one of the user, the request, and the client computer, and determining a disposition of the request based on the reply and the one or more items of context information. The reply includes a user password and may be provided by an authorizing client device coupled to the client computer over a wireless communications link.
	While Mahaffey does teach authenticating a user for access to a network resource by user password, however, Mahaffey doesn’t teach at least the claim limitation of: “…….cooperating with the target application to perform permission verification on the authorization credential, the cooperating with the target application to perform permission verification on the authorization credential comprises: 
performing mutual identity verification with the target application in response to validity verification performed by the target application on the authorization credential succeeding, the performing of mutual identity verification with the target application comprises;
	verifying, by using a Challenge Handshake Authentication Protocol (CHAP), whether the client key is consistent with a verification key, wherein the verification key is generated by the target application based on the client identifier by using the preset algorithm;
	in response to the client key being consistent with the verification key, determining that the identity verification on the target application succeeds; and
proving, to the target application by using the CHAP, that the client key is consistent
with the verification key; and
	in response to the mutual identity verification succeeding, determining that the permission verification on the authorization credential succeeds; and
accessing the target application in response to the permission verification on the authorization credential succeeding.” of claim # 11. 
Hamel et al. [US PGPUB # 2019/0303600], who generally does teach an interface is configured to receive a request from an application for authorization to access, wherein access to the application is requested by a user, and receive a task request from the application for authorization to access a task, wherein access to the task is requested by the user. The processor is configured to authenticate the request from the application for authorization to access, determine that the task comprises a sensitive task, determine a user authentication device, provide a challenge for a digital credential to the user authentication device, wherein the digital credential is backed by data stored in a distributed ledger, receive a response from the user authentication device, determine the response is valid, and provide an authorization to access the sensitive task.
	While Hamel does teach a user request for access to a an application, where a processor must authenticate the request by access task, however, Hamel doesn’t teach at least the claim limitation of: “…….cooperating with the target application to perform permission verification on the authorization credential, the cooperating with the target application to perform permission verification on the authorization credential comprises: 
performing mutual identity verification with the target application in response to validity verification performed by the target application on the authorization credential succeeding, the performing of mutual identity verification with the target application comprises;
	verifying, by using a Challenge Handshake Authentication Protocol (CHAP), whether the client key is consistent with a verification key, wherein the verification key is generated by the target application based on the client identifier by using the preset algorithm;
	in response to the client key being consistent with the verification key, determining that the identity verification on the target application succeeds; and
proving, to the target application by using the CHAP, that the client key is consistent
with the verification key; and
	in response to the mutual identity verification succeeding, determining that the permission verification on the authorization credential succeeds; and
accessing the target application in response to the permission verification on the authorization credential succeeding.” of claim # 11.
Beecham et al. [US PUB # 2020/0204534], who generally does teach receiving, with an intermediary server, a request to access web content at a web server; submitting, from the intermediary server a value by which possession of an access credential is demonstrated, wherein the value is withheld from the client web browser; receiving, by the intermediary web browser, instructions to store in web browser memory an access token; and sending, from the intermediary server, to the client web browser executing on the client computing device, instructions to store the access token in browser memory of the client web browser, thereby authenticating the client web browser without the client web browser having access to the value by which possession of the access credential. 
	While Beecham does teach a request to access a web content, by submitting a value that indicates that the required access credentials are possessed to access to such requested web content. However, Beecham doesn’t teach at least the claim limitation of: “…….cooperating with the target application to perform permission verification on the authorization credential, the cooperating with the target application to perform permission verification on the authorization credential comprises: 
performing mutual identity verification with the target application in response to validity verification performed by the target application on the authorization credential succeeding, the performing of mutual identity verification with the target application comprises;
	verifying, by using a Challenge Handshake Authentication Protocol (CHAP), whether the client key is consistent with a verification key, wherein the verification key is generated by the target application based on the client identifier by using the preset algorithm;
	in response to the client key being consistent with the verification key, determining that the identity verification on the target application succeeds; and
proving, to the target application by using the CHAP, that the client key is consistent
with the verification key; and
	in response to the mutual identity verification succeeding, determining that the permission verification on the authorization credential succeeds; and
accessing the target application in response to the permission verification on the authorization credential succeeding.” of claim # 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434